ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Dawson-Alamo1 JV, LLC                        )      ASBCA No. 58950
                                             )
Under Contract No. FA3047-10-D-0012          )

APPEARANCE FOR THE APPELLANT:                       Kristin E. Zachman, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCE FOR THE GOVERNMENT:                      Col Jennifer L. Martin, USAF
                                                     Air Force Chief Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 17 January 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58950, Appeal ofDawson-Alamo1
JV, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals